712 N.W.2d 472 (2006)
474 Mich. 1125
Robert DANTUMA and Shelly Dantuma, Plaintiffs-Appellants,
v.
SPECTRUM HEALTH, BUTTERWORTH OCCUPATIONAL HEALTH, INC., d/b/a Spectrum Health Occupational Services, and Dr. Robert Richmond, Defendants-Appellees.
Docket No. 130028. COA No. 262867.
Supreme Court of Michigan.
April 28, 2006.
On order of the Court, the application for leave to appeal the October 25, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.